May 27, 2005


Mr. J. Clifton Hall III
Westmoreland Hall, P.C.
2800 Post Oak Blvd., Suite 6400
Houston, TX 77056-6125
Mr. Warren W. Harris
Bracewell & Giuliani, LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2781

RE:   Case Number:  02-0730
      Court of Appeals Number:  14-01-00349-CV
      Trial Court Number:  98-08295

Style:      EXCESS UNDERWRITERS AT LLOYD'S, LONDON AND CERTAIN COMPANIES
      SUBSCRIBING SEVERALLY BUT NOT JOINTLY TO POLICY NO. 548/TA4011F01
      v.
      FRANK'S CASING CREW & RENTAL TOOLS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in  the  above-referenced  cause.   (Justice  Brister  and  Justice
Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |